DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 16/314,873 filed 03 January 2019. Claims 11-23, 25, and 26 pending. Claims 1-10 and 24 canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 22, recites has two periods when it recites “the inside diameter is greater than the outside diameter..” Now the claim reads with only one period: –the inside diameter is greater than the outside diameter.[.]--.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 11-23, 25, and 26 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11:
A clutch for a drivetrain of a motor vehicle comprising: an axis; and, a pressure plate assembly comprising: a clutch cover; a contact plate held movably on the 
Claim 22:
A clutch for a drivetrain of a motor vehicle comprising: an axis; a pressure plate assembly comprising: a clutch cover with a first through hole; a contact plate held movably on the clutch cover; a diaphragm spring disposed between the clutch cover and the contact plate; and, a pressure element for actuating the diaphragm spring, the pressure element comprising a plurality of second through holes, one of the plurality of second through holes being axially aligned with the first through hole; a clutch disk comprising a third through hole axially aligned with the first through hole and the one of the plurality of second through holes; and a ring-shaped counterpressure plate with an inside diameter, wherein: the plurality of second through holes are arranged circumferentially on an imaginary circle; the imaginary circle comprises an outside diameter; and, the inside diameter is greater than the outside diameter.
Claim 26:
A clutch for a drivetrain of a motor vehicle comprising: an axis; and, a pressure plate assembly comprising: a clutch cover; a contact plate held movably on the clutch cover; a diaphragm 
Regarding claims 11, 22, and 26 the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the fail to set forth the amended language regarding the configuration of the holes, in combination with the remaining limitations. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 26 February 2021, with respect to pages 7-9 have been fully considered and are persuasive.  The 35 U.S.C. 102 or 103 rejections of claims 11-17, 19-23, and 25 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659